THE THIRTEENTH COURT OF APPEALS

                                    13-19-00212-CV


                                Charles Moorhead
                                        v.
Ray Guevara, Corey Furr, Nicholas Juarez, Anthony Mackey Jr., P. Chapa, Lori Davis,
         and Texas Department of Criminal Justice–Institutional Division


                                   On Appeal from the
                        36th District Court of Bee County, Texas
                         Trial Court Cause No. B-18-1211-CV-A


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant although he is exempt from payment due to his affidavit of inability to

pay costs.

      We further order this decision certified below for observance.

April 30, 2020